Title: To John Adams from William Davis, 6 March 1797
From: Davis, William
To: Adams, John



Respectful Sir.Boston 6th March 1797

Permit me, most respectfully to congratulate yr. Excellency on yr. advancemt. to this, your exalted Station; permit me, also, (in confidence) earnestly to request an appointment here, on the first vacancy, whereby I may be enabled to support my Family, in this my advanced age, & whereby I may render my Country some little service. nothing, but imperious necessity, can apologize, for thus addressing your Excy. & making this most earnest request... & as in duty bound shall every pray.
William Davis